Citation Nr: 1403670	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert Gillikin, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's claim for service connection for bladder cancer.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals adjudicatory documents duplicative of those in the paper claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for bladder cancer so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Specifically, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed bladder cancer.  In this regard, the Veteran has alleged that his bladder cancer is the result of his service, to include his exposure to herbicides in Vietnam.  Service treatment records do not document any complaints, treatments or diagnoses related to any bladder disorder while the post-service treatment records do document the diagnosis and treatment of bladder cancer.  A VA examiner, in September 2010 examination report and January 2011 addendum, diagnosed the Veteran with bladder cancer but did not provide an etiological opinion.  The Veteran submitted an August 2012 opinion from C. G. in which she indicated that she was unable to determine whether the Veteran's bladder cancer was casually-related to his Agent Orange exposure.  

In addition, the Veteran submitted a June 2013 opinion from J. C. in which she opined that there was at least a 50/50 probability that the Veteran's bladder cancer "could be" casually-related to his Agent Orange exposure.  However, this opinion was completely devoid of rationale and is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, this opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As there are no probative etiological opinions of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed bladder cancer, to include consideration of direct service connection.

The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his bladder cancer.  Therefore, while on remand, the Veteran should be given an opportunity to identify any additional healthcare provider who treated him for his claimed bladder cancer and to submit any treatment records or statements addressing the etiology of such disorder. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional healthcare provider who had treated him for his claimed bladder cancer since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development and the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bladder cancer.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the diagnosed bladder cancer had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include exposure to herbicides?   The examiner should comment on the Veteran's contention that his exposure to herbicides in Vietnam caused his current bladder cancer.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence received after the September 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



